Citation Nr: 1755977	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability characterized by vertigo, to include Meniere's disease, claimed as a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this case in January 2015, April 2016, and March 2017. 

The Veteran testified at a hearing before the undersigned in October 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but another remand is required to reconcile the September 2016 VA medical opinion regarding Meniere's disease with the private treatment records authored by Dr. J.P.  In the September 2016 opinion, the VA examiner concluded that the Veteran did not have Meniere's disease as there was no objective evidence of hearing loss.  The examiner thus did not render an opinion as to the likelihood that it was related to active service, including the Veteran's June 1981 syncopal episode.  However, a September 2014 private treatment record authored by Dr. J.P. reflects a diagnosis of Meniere's disease based on testing.  In this record, Dr. J.P. stated that a hearing test showed a progression of low-frequency hearing loss suggestive of Meniere's disease.  The physician diagnosed active Meniere's disease.  The Board finds that Dr. J.P.'s diagnosis of Meniere's must be addressed by the VA examiner in order to ensure an adequate report, and compliance with the Board's April 2016 remand directives. 

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any outstanding VA treatment records dated since September 2017.

2. Request the VA examiner who rendered the September 2016 opinion to provide a supplemental opinion, as specified below.  If an opinion cannot be obtained from that examiner within a reasonable time frame, the opinion may be provided by a different medical professional. 

The examiner is asked to reconcile the conclusion (as stated in the September 2016 VA examination report) that the Veteran does not have Meniere's disease because there is no objective evidence of hearing loss, with the September 2014 private treatment record authored by Dr. J.P. reflecting a diagnosis of Meniere's disease based on testing.  In this record, Dr. J.P. stated that a hearing test showed a progression of low-frequency hearing loss suggestive of Meniere's disease.  

If the VA examiner concludes that the Veteran does not have Meniere's disease, the examiner should clarify whether she finds the September 2014 diagnosis of Meniere's disease to be invalid, and provide a specific explanation. 

If the examiner diagnoses Meniere's disease or other pathology associated with the Veteran's symptoms of lightheadedness and vertigo, or concludes that the diagnosis was valid in September 2014, the examiner must provide a medical nexus opinion.  Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) related to the Veteran's June 1981 syncopal event during active service. 

A complete explanation must be provided in support of the conclusion reached. 

3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




